PROMISSORY NOTE

$500,000

Dated February 15, 2019

 

WHEREAS, Zander Therapeutics, Inc. (“Borrower”), a Nevada corporation whose
office is located at 4700 Spring Street, St 304, La Mesa, California 91942, is
desirous of borrowing the amount of five hundred thousand United States dollars
($ 500,000) pursuant to the following terms and conditions,

 

WHEREAS, Brian Devine, (“Lender”) is desirous of loaning the amount of five
hundred thousand United States dollars ($500,000) to Borrower pursuant to the
following terms and conditions,

 

THEREFORE, it is agreed as follows:

 

1.On or before February 15, 2019 Lender shall loan to Borrower the amount of two
hundred and fifty thousand United States dollars (“Tranche One”)

2.On or before March 15, 2019 Lender shall loan to Borrower the amount of an
additional two hundred and fifty thousand United States dollars (“Tranche Two”)

3.In aggregate, cash received by the Borrower pursuant to Tranche One and
Tranche Two shall be referred to as the “Principal Loan Amount”.

4.The Principal Loan Amount shall bear a one time interest charge of five
hundred thousand of the common shares of the Borrower ( “Interest Shares”) which
shall be issued to the Lender within10 days of the receipt by the Borrower of
Tranche One.

5.In the event Tranche Two is not received by the Borrower on or before March
22,2019 Lender shall return to the Borrower for cancellation 250,000 of the
Interest Shares.

6.The Principal Loan amount is due and payable in full no later than July 28,
2019.

7.Lender acknowledges that any Interest Shares issued pursuant to this
Promissory Note shall not be registered pursuant to the Securities Act of 1933(
the “Act”) , shall constitute “restricted securities” as that term is defined in
Rule 144 promulgated under the Act, and shall contain the following restrictive
legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.

 

8.The Principal Loan Amount may be prepaid by the Borrower, in whole or in part,
at the Borrower’s discretion with the following exceptions:

(a)In the event the Borrower shall receive cash as consideration for the sale by
the Borrower of the equity securities of the Borrower while any portion of the
Principal Loan Amount is outstanding (“Equity Sale”) then Borrower shall remit
twenty percent of the net proceeds of the first $1,000,000 of the Equity Sale to
the Lender as a prepayment of the Principal Loan Amount ( “Equity Sale
Prepayment”) and thirty percent of the net proceeds of any equity sale in excess
of $1,000,000 of the Equity Sale to the Lender as a prepayment of the Principal
Loan Amount( “Equity Sale Prepayment”). The Equity Sale Prepayment shall be made
no later than 10 days after the net proceeds of the Equity Sale are received by
the Borrower and shall not exceed the Principal Loan Amount outstanding as of
the date the Equity Sale Prepayment is made by the Borrower to the Lender.

9.In the event the Borrower shall have borrowed cash through the issuance of one
or more promissory notes issued to any entity other than the Lender while any
portion of the Principal Loan Amount is outstanding (“Loan Funding”) then
Borrower shall remit twenty percent of the first 1,000,000 net proceeds of the
Loan Funding to the Lender as a prepayment of the Principal Loan Amount ( “Loan
Funding Prepayment”) and thirty percent of the net proceeds of any Loan Funding
in excess of $1,000,000 to the Lender as a prepayment of the Principal Loan
Amount( “Loan Funding Prepayment”). The Loan Funding Prepayment shall be made no
later than 10 days after the net proceeds of the Loan Funding are received by
the Borrower and shall not exceed the Principal Loan Amount outstanding as of
the date the Loan Funding Prepayment is made by the Borrower to the Lender.

10.This Promissory Note constitutes a final written expression of all the terms
of the agreement between the parties regarding the subject matter hereof, is a
complete and exclusive statement of those terms, and supersedes all prior and
contemporaneous agreements, understandings, and representations between the
parties.

11.All questions concerning the construction, validity, enforcement and
interpretation of this Promissory Note shall be governed by and construed and
enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in California for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. If either party shall commence an
action or proceeding to enforce any provisions of this Promissory Note, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

 

Agreed to by:

 

Borrower: Lender: By: /s/David R. Koos By /s/Brian Devine Name: David R. Koos
Name:Brian Devine_ Its:Chairman Its:_________________ Date:2/11/2019
Date:2/8/2019

 

 

 

